 1
 2
 3
 4
 5
 6
                                      UNITED STATES DISTRICT COURT
 7
                                              DISTRICT OF NEVADA
 8
 9   COUNTRY STEVENS,                      )                               3:17-cv-00093-MMD-WGC
                                           )
10                Plaintiff,               )                                          ORDER
                                           )
11           vs.                           )                                      Re: ECF No. 46
                                           )
12   BRIAN WARD, et al.,                   )
                                           )
13                Defendants.              )
     ______________________________________)
14
15           Before the court is Plaintiff’s Motion for Appointment of Counsel (ECF No. 46). Plaintiff’s
16   motion claims that (1) Plaintiff “is 69 years old with serious medical problems that prevent his being
17   employable within the prison which has left Stevens indigent and unable to afford counsel,”
18   (2) Plaintiff’s incarceration will greatly limit his ability to effectively litigate his case, (3) the substantive
19   issues and procedural matters in this case are too complex for Plaintiff’s comprehension and abilities,
20   and (4) that Plaintiff’s “ability to prepare and prosecute this civil complaint goes beyond the physical
21   capabilities of Stevens who has been diagnosed with macular degeneration which has effectively made
22   Stevens legally blind and has other chronic medical problems related to hepatitis C.” (Id. at 1, 2.)
23           A litigant in a civil rights action does not have a Sixth Amendment right to appointed counsel.
24   Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). In very limited circumstances, federal courts
25   are empowered to request an attorney to represent an indigent civil litigant. The circumstances in which
26   a court will grant such a request, however, are exceedingly rare, and the court will grant the request
27   under only extraordinary circumstances. United States v. 30.64 Acres of Land, 795 F.2d 796, 799-800
28   (9th Cir. 1986); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
 1            A finding of such exceptional or extraordinary circumstances requires that the court evaluate both
 2   the likelihood of Plaintiff’s success on the merits and the pro se litigant's ability to articulate his claims
 3   in light of the complexity of the legal issues involved. Neither factor is controlling; both must be viewed
 4   together in making the finding. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991), citing Wilborn,
 5   supra, 789 F.2d at 1331. Plaintiff, as reflected in multiple filings in this case and several others, has
 6   shown an ability to articulate his claims.1
 7            In the matter of a case's complexity, the Ninth Circuit in Wilborn noted that:
 8                  If all that was required to establish successfully the complexity of the
 9                  relevant issues was a demonstration of the need for development of
                    further facts, practically all cases would involve complex legal issues.
10                  Thus, although Wilborn may have found it difficult to articulate his
                    claims pro se, he has neither demonstrated a likelihood of success on the
11                  merits nor shown that the complexity of the issues involved was
                    sufficient to require designation of counsel.
12            The Ninth Circuit therefore affirmed the District Court's exercise of discretion in denying the
13   request for appointment of counsel because the Plaintiff failed to establish the case was complex as to
14   facts or law. 789 F.2d at 1331.
15            The substantive claims involved in this action are not unduly complex. Plaintiff’s Complaint was
16   allowed to proceed on an Eighth Amendment claim as well as a First Amendment retaliation claim
17   against Defendant Mar. (ECF No. 7.) These claims are not so complex that counsel needs to be
18   appointed to prosecute them.
19            Similarly, with respect to the Terrell factors, Plaintiff has again failed to convince the court of
20   the likelihood of success on the merits of his claims.
21            While any pro se inmate such as Mr. Stevens would likely benefit from services of counsel, that
22   is not the standard this court must employ in determining whether counsel should be appointed.
23   Wood v. Housewright, 900 F.2d 1332, 1335-1336 (9th Cir. 1990).
24            The United States Supreme Court has generally stated that although Congress provided relief for
25   violation of one’s civil rights under 42 U.S.C. § 1983, the right to access to the courts is only a right to
26
              1
                The court notes Plaintiff’s involvement in the following civil rights lawsuits: Stevens v. Skolnik, et al., 3:09-cv-
27
     00227-RCJ-WGC; Stevens v. Carrol, et al., 3:10-cv-00277-LRH-VPC; Stevens v. Jungen, et al., 3:11-cv-00558-LRH-VPC;
     Stevens v. Mar, et al., 3:12-cv-00010-RCJ-WGC; and Stevens v. Walsh, et al., 3:14-cv-00341-MMD-WGC.
28

                                                                   2
 1   bring complaints to federal court and not a right to discover such claims or even to litigate them
 2   effectively once filed with a court. Lewis v. Casey, 518 U.S. 343, 354-355 (1996).
 3           The court does not have the power “to make coercive appointments of counsel." Mallard v. U. S.
 4   Dist. Ct., 490 US 296, 310 (1989). Thus, the court can appoint counsel only under exceptional
 5   circumstances. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) [cert den 130 S.Ct. 1282 (2010)].
 6   Plaintiff has not shown that the exceptional circumstances necessary for appointment of counsel are
 7   present in this case.
 8           In the exercise of the court's discretion, it DENIES Plaintiff’s Motion for Appointment of
 9   Counsel (ECF No. 46) without prejudice.
10           IT IS SO ORDERED.
11           DATED: July 8, 2019.
12
13
                                                           ____________________________________
14                                                         WILLIAM G. COBB
                                                           UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
